Citation Nr: 1038881	
Decision Date: 10/18/10    Archive Date: 10/22/10

DOCKET NO.  08-33 722	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

A. Spector, Law Clerk


INTRODUCTION

The Veteran had active service from July 1963 until August 1966.


This matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a November 2007 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida.

The Veteran was scheduled for a Travel Board Hearing in August 
2010, however he failed to appear.  Under the applicable 
regulation, if an appellant fails to appear for a scheduled 
hearing and a request for postponement has not been received and 
granted, the case will be processed as though the request for a 
hearing had been withdrawn.  38 C.F.R. § 20.702 (d) (2009).  
Accordingly, this Veteran's request for a hearing is considered 
withdrawn.


FINDING OF FACT

The evidence does not demonstrate the Veteran's currently 
diagnosed tinnitus is related to his active service.


CONCLUSION OF LAW

The criteria for a grant of service connection for tinnitus have 
not been met.  
38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009);  38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to provide 
in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim by 
the agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

Here, the duty to notify was satisfied by way of a letter sent to 
the Veteran in July 2007 that fully addressed all notice elements 
and was sent prior to the initial AOJ decision in this matter.  
The letter informed the Veteran of what evidence was required to 
substantiate the claim and of the Veteran's and VA's respective 
duties for obtaining evidence.  This letter also provided notice 
regarding how disability ratings and effective dates are assigned 
if service connection is awarded.  See Dingess v. Nicholson, 19 
Vet. App. 473 (2006).   

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service treatment records and other pertinent 
treatment records and providing an examination when necessary.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed without 
prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  The Veteran submitted written statements.  
Additionally, the RO has obtained VA treatment records dated from 
July 2002 to October 2007.  The Veteran was afforded a VA medical 
examination for tinnitus in October 2007.  Significantly, the 
Veteran has not identified, and the record does not otherwise 
indicate, any additional existing evidence that is necessary for 
a fair adjudication of the claim that has not been obtained.  
Hence, no further notice or assistance to the Veteran is required 
to fulfill VA's duty to assist the Veteran in the development of 
the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 
143 (2001); see also Quartuccio v. Principi,   16 Vet. App. 183 
(2002).


II.  Service Connection

Service connection may be granted for a disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110 and 
1131.  Service connection may also be granted for any disease 
diagnosed after discharge, when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires (1) medical 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence of a 
nexus between the claimed in-service disease or injury and the 
present disability. Hickson v. West, 12 Vet. App. 247, 253 
(1999); 38 C.F.R. § 3.303(a). 

However, the absence of a documented disability while in service 
is not fatal to a claim for service connection.  Ledford v. 
Derwinski, 3 Vet. App. 87, 89 (1992).  When a Veteran does not 
meet the regulatory requirements for a disability at separation, 
he can still establish service connection by submitting evidence 
that a current disability is causally related to service.  
Hensley v. Brown, 5 Vet. App. 155, 159-60 (1993).  

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for the evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for rejecting 
any evidence favorable to the claimant.  See Masors v. Derwinski, 
2 Vet. App. 181 (1992).  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of evidence 
does not have the same probative value.  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with the 
Veteran prevailing in either event, or whether a preponderance of 
the evidence is against the claim, in which case the claim is 
denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  When there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination, the benefit of the doubt is afforded to the 
Veteran.

Tinnitus

The Veteran seeks entitlement to service connection for tinnitus.  
The Veteran asserts that he has tinnitus that is related to his 
active service.  Specifically, he contends his tinnitus began 
during service in the Navy, as a result of noise exposure from a 
3"/5 caliber gun while on the ship.  

The Veteran's induction and separation examinations do not 
mention any complaint of tinnitus.  Additionally, the Veteran's 
service treatment records are void of any complaint of, treatment 
for, or diagnosis of tinnitus.

The Veteran reported significant post-service noise exposure, to 
include occupational noise exposure from working as a mechanic, 
particularly from racetracks and other hobbies.  The record does 
not indicate the duration of this exposure.  The post-service 
medical records associated with the file that refer to the 
Veteran's tinnitus include VA outpatient treatment records, and 
an October 2007 VA examination report.

The evidence of record does not show any complaints of tinnitus 
until 2004, 38 years after the Veteran's separation from service.  
At that time, In May 2004, the Veteran was seen for an audiology 
consult.  The Veteran reported a sudden loss in hearing 
approximately 30 days prior.  Additionally, he reported periodic 
tinnitus in the left ear.  The Veteran advised the doctor that he 
was not aware of the "ringing" until the doctor questioned him 
about it.  The Veteran reported occupational noise exposure as a 
mechanic.  Furthermore, the Veteran reported to the doctor that 
he had no significant history of ear pathology, excessive 
headaches, head trauma, military noise exposure or familial 
deafness.  The VA doctor did not specify what the Veteran's 
tinnitus was attributable to.

In May 2004, the Veteran had an additional consult for his 
tinnitus.  The doctor reported that Veteran had a history of loud 
noise exposure, particularly from racetracks and other hobbies.  
He stated the tinnitus was worse in the left ear than in the 
right.  Additionally, the Veteran stated that it became worse 
about one month ago.  The doctor's assessment was that the 
Veteran's tinnitus was secondary to high tone sensorineural 
hearing loss.

Subsequently, in April 2005, the Veteran was reevaluated for 
tinnitus.  The Veteran reported constant tinnitus to the doctor.  
At that time, an audiological exam was performed.  The report 
contained no further information pertaining to the Veteran's 
tinnitus.  

The Veteran received a VA examination in October 2007.  At that 
time, he reported tinnitus due to military noise exposure.  The 
VA examination included a review of the Veteran's claims file, 
including his service treatment records.  The examiner took into 
consideration the Veteran's 2004 VA treatment records, where the 
Veteran stated he was unaware of tinnitus prior to being asked 
about it by the doctor.  Additionally, in the Veteran's ear, 
nose, and throat evaluation, he denied military noise exposure 
and stated that he had occupational noise exposure as a mechanic 
in his civilian occupation.  Lastly, the examiner stated that the 
Veteran had excessive noise exposure being around racetracks and 
in his hobbies.  After reviewing those records, the VA examiner 
determined that the Veteran's tinnitus is not likely a result of 
military noise exposure and more likely than not related to his 
civilian occupational and recreational activities. 

An evaluation of the probative value of medical opinion evidence 
is based on the medical expert's personal examination of the 
patient, the examiner's knowledge and skill in analyzing the 
data, and the medical conclusion reached.  

The credibility and weight to be attached to such opinions are 
within the province of the Board as adjudicators.  Guerrieri v. 
Brown, 4 Vet. App. 467 (1993).  The probative value of a medical 
opinion is generally based on the scope of the examination or 
review, as well as the relative merits of the expert's 
qualifications and  analytical findings, and the probative weight 
of a medical opinion may be reduced if the examiner fails to 
explain the basis for an opinion.  Sklar v. Brown, 5 Vet. App. 
140 (1993).

The Board finds that the October 2007 medical opinion is 
probative based on the examiner's thorough and detailed 
examination of the Veteran and claims folder as well as the 
adequate rationale for the opinion.  Prejean v. West, 13 Vet. 
App. 444 (2000) (factors for assessing the probative value of a 
medical opinion include the physician's access to the claims file 
and the Veteran's history, and the thoroughness and detail of the 
opinion).  In placing great weight on the October 2007 opinion, 
the Board notes that in addition to a detailed medical 
examination, there was a complete review of the Veteran's claims 
folder.  In addition, there are no contrary competent medical 
opinions of record. 

The Board has carefully considered the Veteran's assertions that 
his reported tinnitus is related to his active service.  However, 
as a layperson, he is not competent to give a medical opinion on 
diagnosis, causation, or aggravation of a medical condition.  See 
Bostain v. West, 11 Vet. App. 124 (1998); Routen v. West, 142 
F.3d. 1434 (Fed. Cir. 1998); Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The Board acknowledges that the Veteran is competent 
to give evidence about the symptoms that he has experienced.  
Layno v. Brown, 6 Vet. App. 465 (1994). Competency must be 
distinguished, however, from weight and credibility, which are 
factual determinations going to the probative value of the 
evidence.  Rucker v. Brown, 10 Vet. App. 67 (1997).

In weighing credibility, VA may consider inconsistent statements, 
internal inconsistency and consistency with other evidence of 
record.  Caluza v. Brown, 7 Vet. App. 498 (1995).  In this case, 
while the Veteran now asserts that he had military noise exposure 
in service, the Board has reason to doubt the credibility of his 
contentions, which are inconsistent with the other evidence of 
record, including his own prior statements at the May 2004 ENT 
evaluation.  In these statements to the examining doctor, the 
Veteran denied any significant history of military noise 
exposure.  In view of the patent inconsistencies between the 
Veteran's statements regarding the onset of his tinnitus, and the 
lack of any objective evidence supporting those contentions, the 
Board finds that his allegations overall are not credible, and 
thus carry little probative weight.  Caluza v. Brown, 7 Vet. App. 
498 (1995).

The Board finds that the weight of the competent evidence shows 
that the Veteran is not entitled to service connection for 
tinnitus.  In addition, the existing medical evidence does not 
show that tinnitus manifested in service or within one year of 
separation.  Thus service connection is not warranted on a 
presumptive basis.  38 C.F.R. §§ 3.307, 3.309 (2009).

Moreover, though the Veteran contends he was exposed to noise in 
service, his separation examination demonstrated normal hearing 
for VA purposes.  Additionally, the VA examiner found that it was 
less likely as not that the Veteran's tinnitus was caused by 
acoustic trauma in the military.  For the foregoing reasons, the 
Board finds the VA examiner's opinion to be highly probative. 

Furthermore, the Veteran does not indicate any treatment or 
complaints of hearing loss between separation from service in 
1966 and the May 2004 VA treatment record.  The Federal Circuit 
has determined that a significant lapse in time between service 
and post-service medical treatment may be considered as part of 
the analysis of a service connection claim.  See Maxson v. Gober, 
230 F.3d 1330 (Fed. Cir. 2000).  In this case, the medical 
evidence does not show the presence of tinnitus until 38 years 
after separation from service.  Moreover, by the Veteran's own 
account, his tinnitus did not have its onset until 38 years after 
he left service.  This is significant evidence against the claim.  
As such, entitlement to service connection must be denied.

In reaching the decision above the Board considered the doctrine 
of reasonable doubt.  However, as the preponderance of the 
evidence is against entitlement to service connection for 
tinnitus, the doctrine is not for application.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for tinnitus is denied.



____________________________________________
J. A. MARKEY 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


